DETAILED ACTION
This office action is in response to Patent Board Decision on 06/24/2022. Claims 1-20 are pending on this application.

DETAILED ACTION
Paten Board Decision on 06/04/2022 has reversed Examiner rejections of claims 1, 5-11, 13 and 16-20. Therefore, rejections of 1, 5-11, 13 and 16-20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Ordentlich et al. Pub. No. 2009/0112897.
Fig. 1 of Ordentlich et al. discloses a method for improving a computing device's compression (paragraph 0013) of digital data (in a computer all data are expressed in digital format), the method comprising: selecting (selecting string of AB), from among multiple alphabets (Data Sequence 102), an alphabet (AB) with which to generate a symbol- encoded digital data (symbol of Code 106) from the digital data (digital data of data sequence 102); generating the symbol-encoded digital data (Symbol of Code 106) from the digital data (in a computer all data are expressed in digital format) by performing string matching (Matching 110 of AB) on the digital data (digital data of 102) utilizing the selected alphabet (selected of AB); and generating a compressed version of the digital data (Code 106) by performing frequency matching (frequency matching of string AB or frequency matching of ABCDE)  on the symbol-encoded digital data (Coded data) ; wherein the selecting the alphabet (selecting of String AB) comprises: performing a first string matching (Match 101) on at least a portion of the digital data  (digital data of 102) utilizing a first alphabet (first AB of 102), from among the multiple alphabets (alphabets of 102).
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: performing, a second string matching on the at least the portion of the digital data utilizing a second alphabet, from among the multiple alphabets, the second alphabet comprising a third set of symbols, each representing one of a second set of discrete pre-defined sequences of bits that differs from the first set of discrete pre-defined sequences of bits, the second alphabet also comprising a fourth set of symbols, each representing an offset-length pair from among a second set of offset-length pairs that differs from the first set of offset-length pairs; and selecting, as the selected alphabet, one of the first alphabet or the second alphabet, the selecting being based on the first string matching and the second string matching. 
With respect to claim11, in addition to other elements in the claim, prior art considered individual or combination does not teach:  generating the symbol-encoded digital data from the digital data by performing string matching on the digital data utilizing the generated alphabet, the string matching comprising replacing a first instance of a first sequence of bits in the digital data with a corresponding symbol from the first set of symbols and replacing a subsequent instance of the first sequence of bits in the digital data with a first symbol from the second set of symbols that represents a first offset and a first length.
With respect to claim 18, in addition to other elements the Page 8 of 14Application No. 15/995,071 Response A dated August 12, 2020 generated alphabet also comprising a second set of symbols, each representing an offset-length pair from among a first set of offset-length pairs; generate the symbol-encoded digital data from the digital data by performing string matching on the digital data utilizing the generated alphabet, the string matching comprising replacing a first instance of a first sequence of bits in the digital data with a corresponding symbol from the first set of symbols and replacing a subsequent instance of the first sequence of bits in the digital data with a first symbol from the second set of symbols that represents a first offset and a first length.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

06/30/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845